Title: From John Adams to Stephen Peabody, 1 November 1815
From: Adams, John
To: Peabody, Stephen



Dear Sir
Quincy November 1st. 1815

I have “given your Letter, to your Daughter” and my lovely Neice Miss Abigail A Shaw, and “your best respects to my good Lady” According to your request.
All this is very well: but I cannot reconcile myself to the word “dejected,” The Consolations of Religion and Philosophy, are all your own; and you ought to rejoice always in all things.
I hope you will not think it Arrogance, Vanity, Affectation of Hypocrisy or Presumption, yet I fear you will Suspect it to be a mixture of all five, if I Say that if I had not stedfastly believed in a Government of the Universe wise beyond my comprehension and benevolent beyond my conception, I should have been constantly not only in dejection, but in despair, for at least  55 years of my life, on account of my public and private affairs.
And never did I see a moment more ominous and portentous to the human race than the present. Never did I feel a stronger propensity to dejection than the present.
Despotism and Fanaticism returning upon Mankind like a flood, or a hurricane; The Pope & the Devil, regaining their Empire, &  all Men disposed to Submit to it.
You and I might avail ourselves of the miserable, selfish comfort, that our age exempts us from the danger, the disgrace, misery & horror; but I presume we both reject such a resource with contempt.
Your alarmed Brother
John Adams